This cause went to trial on a plea of not guilty and plea of former jeopardy. While there appears in the record a note by the clerk that the defendant's plea of former jeopardy, filed in this case and answered by replication of the solicitor, was overruled, such does not appear to be the real fact.
The oral charge of the court discloses that both issues were submitted to the jury, and the bill of exceptions discloses that evidence was taken pro and con upon both pleas. The issues were determined against the defendant.
We have examined the record as required by the statute and find no reversible error committed by the court on the trial, and the judgment is affirmed.
Affirmed.